           Case 1:20-cr-00330-AJN Document 204-6 Filed 04/16/21 Page 1 of 2


From:             Kramer, Amanda (USANYS)
To:               Diskant, Edward (USANYS); Capone, Russell (USANYS); Kurland, Abigail (USANYS)
Subject:          FW: Virginia Guiffre
Date:             Friday, November 30, 2018 4:01:53 PM




From: Peter Skinner <PSkinner@BSFLLP.com>
Sent: Tuesday, March 8, 2016 12:28 PM
To: Kramer, Amanda (USANYS) <AKramer@usa.doj.gov>
Cc: StanPottinger@aol.com; brad@pathtojustice.com; Sigrid McCawley <Smccawley@BSFLLP.com>
Subject: RE: Virginia Guiffre

Amanda,

If you haven’t already seen it, the Post reported today on Jeffrey Epstein’s continued
relationships with young women.

http://pagesix.com/2016/03/08/jeffrey-epsteins-east-side-mansion-houses-russian-
playmates/

Best,
Pete




From: Peter Skinner
Sent: Monday, February 29, 2016 10:13 PM
To: Amanda Kramer
Cc: StanPottinger@aol.com; brad@pathtojustice.com; Sigrid McCawley
Subject: Re: Virginia Guiffre

Amanda,

I am adding Sigrid McCawley to this email chain as well. As we mentioned earlier today, Sigrid is one of the
lead attorneys on the case and knows both Virginia and the facts very well. Please include Sigrid in any
follow-up that you may.

Best,
Pete



From: Peter Skinner <pskinner@bsfllp.com>
Date: Monday, February 29, 2016 at 10:03 PM
To: Amanda Kramer <amanda.kramer@usdoj.gov>
          Case 1:20-cr-00330-AJN Document 204-6 Filed 04/16/21 Page 2 of 2


Cc: "StanPottinger@aol.com" <StanPottinger@aol.com>, "brad@pathtojustice.com"
<brad@pathtojustice.com>
Subject: Virginia Guiffre

Amanda,

Thank you again for meeting with us today. We very much appreciate your time. I am attaching the
following documents for your review:

1. Complaint in the defamation case against Ghislaine Maxwell (just today, Judge Sweet denied Maxwell’s
motion to dismiss today);
2. Declarations that Virginia filed in the CVRA case;
3. The Rule 56.1 statement recently filed in the CVRA case;
4. The redacted 302

Please let us know what other information we can provide or if you have any further questions.

Best,
Pete




The information contained in this electronic message is confidential information intended only for the use of the named recipient(s) and
may contain information that, among other protections, is the subject of attorney-client privilege, attorney work product or exempt from
disclosure under applicable law. If the reader of this electronic message is not the named recipient, or the employee or agent responsible
to deliver it to the named recipient, you are hereby notified that any dissemination, distribution, copying or other use of this
communication is strictly prohibited and no privilege is waived. If you have received this communication in error, please immediately
notify the sender by replying to this electronic message and then deleting this electronic message from your computer. [v.1]
